Citation Nr: 0119953	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  99-25 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a back 
injury to include degenerative disc disease (DDD) at L-2/L-3 
and L-4/L-5.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services, Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1950 to May 1952.

The current appeal arose from an October 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  The RO determined that the claim 
of entitlement to service connection for DDD at L-2/L-3 and 
L-4/L-5 was not well grounded.  The RO also granted 
entitlement to a permanent and total disability rating for 
pension purposes.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' appeals (Board) via a 
videoconference hearing at the RO in June 2001, a transcript 
of which is of record.

The case has been forwarded to the Board for appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an April 2001 letter, the RO advised the veteran of the 
new law expanding the duty to assist veterans in the 
development of their claims for VA benefits.  The RO also 
delineated all the actions it had taken to assist the veteran 
in the development of his claim, and also advised him in 
great detail the information needed from him in the 
development of his claim for service connection for a back 
disorder.  

Prior to the April 2001 letter to the veteran, the RO had 
already associated with the claims file the veteran's service 
medical records, as well as the evidence submitted by the 
veteran in support of his claim.  As noted above, subsequent 
to the April 2001 correspondence, the veteran provided oral 
testimony before the undersigned Member of the Board.  
Accordingly, the purpose of this remand does not entail a 
requirement on the part of VA to implement the provisions of 
the VCAA.

However, the record shows that there is service medical 
documentation of sustention of a contusion to the coccyx 
bone.  The veteran has contended that his current low back 
disability is a result of such service documented injury.  
While the RO afforded the veteran the benefit of an 
examination to ascertain the nature of severity of any 
disabilities present pursuant to the nonservice-connected 
pension claim, no opinion as to the etiology of the currently 
diagnosed low back disability was ever obtained.  

In perfect keeping with the intent of the new law, the 
veteran should be examined for the express purpose of 
ascertaining whether any low back disorder(s) currently 
ascertained on examination is/are related to the service 
documented injury.

Also, the veteran, in his application for VA benefits 
received in June 1999, and in other documentation of record, 
reported that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  Such records have 
not been associated with the claims file.  The duty to assist 
extends to obtaining records of the SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 181, 188 (1992); 38 U.S.C.A. § 5103A(c) (West Supp. 
2001)..

Affidavit information is of record dated in June 1958 to the 
effect that the veteran had been involved in an automobile 
accident on July 18, 1957 as a result of which he was said to 
have experienced low lumbar and coccyx pain and discomfort.  
The affidavit refers to the veteran's having had prior 
injuries to the same area, and indicated that certain records 
of medical examinations and treatments were in custody of VA.  

It is unclear whether this is reference to VA records or VA 
custody of military records, presumably as then contained in 
the claims folder.  The affidavit was a request for these 
records.  

It is unclear what records were forthcoming in connection 
with legal proceedings at that time.

However, further documentation in the file indicates that an 
attorney was later present in court in regard to that pending 
action and that otherwise unidentified VA records (identified 
as the C-file) were then apparently present in his custody. 

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED to the RO 
for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
back.  

The veteran should be requested to more 
fully identify the circumstances relating 
to his post-service injury in 1950's, and 
details as to where records may be in 
regard to the nature of that injury, any 
legal action that may have taken place, 
records of medical evaluations at that 
time, etc., and with appropriate release 
from him, the RO should obtain all such 
records and add them to the claims file.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not been previously secured.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records including any from the 
1950's as referred to in the affidavit 
cited above with regard to records which 
might have then available for review in 
the pending legal action after the post-
service accident.  

2.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
as well as the records relied upon 
concerning that claim.  

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. A. 
§ 5103A(b)(2)) (West Supp. 2001).

4.  The RO should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist, 
including on a fee basis if necessary, to 
ascertain the current nature, extent of 
severity, and etiology of any back 
disorder(s) which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted.

The examiner must be requested to address 
the following medical issues:

(a) What back disorder(s) does the 
veteran currently have?

(b) Is it at least as likely as not that 
any back disorder(s) found on examination 
is/are related to any incident of 
service, or if pre-existing service, 
was/were aggravated thereby?

(c) Is it reasonable to find that any 
current back disorder(s) is/are related 
to both in-service and/or post service 
trauma?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that any other notification and 
development action required by 38 U.S.C. 
A. §§ 5102, 5103, 5103A, 5107) (West 
Supp. 2001) are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claim of 
service connection for residuals of a 
back injury to include degenerative disc 
disease at L-2/L-3 and L-4/L-5.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


